        Case 1:18-cv-11507-JMF Document 92 Filed 07/22/20 Page 1 of 2




                          WILLIAM M. PINZLER, ESQ.
                             1700 Broadway
                                41st Floor                                       07/22/2020
                           New York, New York 10019
                             ____________________
                            Telephone (646) 412-3245
                             Facsimile (212) 757-0469
                         Email: WMP@wpinzlerlaw.com

                                        July 21, 2020

Honorable Katharine H. Parker
United States Magistrate Judge USDC,
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 1007-1312

             Settlement Conference Scheduled for July 29, 2020
             ESI Cases and Accessories, Inc. v. Home Depot Product Authority, LLC
             Civil Action No. 18-cv-11507-JMF

Dear Judge Parker:

       The parties in the above-referenced matter jointly move for an adjournment of the
telephonic settlement conference scheduled for July 29, 2020. As a result of the
disruptions caused by the pandemic, none of the discovery between the parties has
been completed. These events have caused us to request and for Judge Furman to
grant a discovery extension until late September of all remaining discovery and case
management deadlines. We have conferred with Defendant’s counsel by e-mail
regarding this letter motion and they consent to an adjournment of the settlement
conference for an additional 60 days. Please let me know if I can answer any questions
or be of any further assistance. Respectfully submitted,


                                               Sincerely,
                                               William M. Pinzler
                                               William M. Pinzler
                                               Attorney for Plaintiff


Cc: All counsel by ECF
        Case 1:18-cv-11507-JMF Document 92 Filed 07/22/20 Page 2 of 2

APPLICATION GRANTED: The settlement conference in this matter currently scheduled for
Wednesday, July 29, 2020 at 10:00 a.m. is rescheduled to Wednesday, September 30, 2020 at 10:00 a.m.
Counsel is directed to call Judge Parker’s teleconference line at the scheduled time. Please dial (866)
434-5269, Access code: 4858267. The parties are instructed to complete the Settlement Conference
Summary Report and prepare pre-conference submissions in accordance with Judge Parker’s Individual
Rules of Practice. Pre-conference submissions must be received by the Court no later than September
23, 2020 by 5:00 p.m.




                                                                                     07/22/2020
